              Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 1 of 23



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



    NUEVOS AIRES SHOWS LLC
                                                        CIV. NO.
    Plaintiffs
                                                        BREACH OF CONTRACT;
    v.                                                  COMPENSATORY DAMAGES;
                                                        PUNITIVE DAMAGES;
    URS BÜHLER; CARLOS MARÍN; DAVID                     INTERFERENCE WITH A
    MILLER; SÉBASTIEN IZAMBARD; IL DIVO;                CONTRACTUAL
    IL DIVO ENTERTAINMENT TOURS INC.                    RELATIONSHIP; OR UNJUST
    JORGE E. PINOS; JEP ENTERTAINMENT                   ENRICHMENT;
    GROUP, INC.; COMPANY X; COMPANY Y;
    AND INSURERS A THROUGH I.
                                                        JURY TRIAL DEMANDED
    Defendants




                                  VERIFIED COMPLAINT1

            TO THE HONORABLE COURT:

            COME NOW Plaintiffs, NUEVOS AIRES SHOWS LLC (also hereinafter referred

to as “Plaintiff”) through the undersigned attorney, and very respectfully STATES,

ALLEGES and PRAYS:

                                       I. THE PARTIES


         1. Plaintiff NUEVOS AIRES SHOWS LLC, hereinafter “Nuevos Aires”, is a world-

            renowned entertainment company duly incorporated under the Laws of

            Florida, with the capacity to sue and be sued, that provides booking services

            for international artists and performers in the music industry, among others.

            NUEVOS AIRES’ address is 10531 Paso Fino, Dr. Wellington, FL 33449.


1This present complaint is verified by Nuevos Aires Shows LLC’s principal officer, Ms. Marcela
Wilte, via statement attached as Exhibit 1.

                                             -1-
     Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 2 of 23



2. Upon information and belief, Defendant URS TONI BÜHLER is a citizen of

   Switzerland, recognized as a prolific singer. Codefendant BÜHLER is part of

   the internationally renowned musical group Il Divo who regularly conducts

   business through commercial offices at PS Business Management LLC,

   235 Park Avenue South, 9th Floor, NY, NY 10003. His personal address is

   Xalet, El Cortalet, Carretera Comes de Banyas, AD400, La Massana, Andorra.

3. Upon information and belief, Defendant CARLOS MARIN MENCHERO is a

   citizen of Spain, recognized as a prolific singer. Codefendant MARIN

   MENCHERO is part of the internationally renowned musical group Il Divo who

   regularly conducts business through commercial offices at PS Business

   Management LLC, 235 Park Avenue South, 9th Floor, NY, NY 10003. His

   personal address is CALLE CEBREROS 96, PISO 7C, 28011, MADRID,

   ESPAÑA.

4. Upon information and belief, Defendant DAVID LEIGH MILLER is a citizen of

   the United States, recognized as a prolific singer. Codefendant LEIGH MILLER

   is part of the internationally renowned musical group Il Divo who regularly

   conducts business through commercial offices at PS Business Management

   LLC, 235 Park Avenue South, 9th Floor, NY, NY 10003. His personal

   address is 515 W 38th Street, New York, New York.

5. Upon information and belief, Defendant SEBASTIEN GILLES MARIE

   IZAMBARD is a citizen of the France, recognized as a prolific singer.

   Codefendant GILLES MARIE IZAMBARD is part of the internationally

   renowned musical group Il Divo who regularly conducts business through

   commercial offices at PS Business Management LLC, 235 Park Avenue

                                    -2-
     Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 3 of 23



   South, 9th Floor, NY, NY 10003. His personal address is 29829 Harvester

   Road, 90265 Malibu, CA, United States.

6. IL DIVO ENTERTAINMENT TOURS INC. is a Delaware corporation, with the

   capacity to sue and be sued, which conducts business in the jurisdiction of

   Southern District of New York and is directly associated to Defendants URS

   TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH MILLER,

   and SEBASTIEN GILLES MARIE IZAMBARD, collectively doing business

   as Il Divo. Upon information and belief, its Delaware address is 1013 Centre

   Road Suite 403S, Wilmington, DE 19805 and its New York address is PS

   Business Management LLC, 235 Park Avenue South, 9th Floor, NY, NY

   10003.

7. Upon information and belief, Defendant IL DIVO MUSIC LLC is any business

   structure that profits from the industry of the internationally renowned musical

   group formed by Defendants URS TONI BÜHLER, CARLOS MARIN

   MENCHERO, DAVID LEIGH MILLER, SEBASTIEN GILLES MARIE

   IZAMBARD, IL DIVO ENTERTAINMENT TOURS INC., and IL DIVO MUSIC

   LLC, collectively doing business as IL DIVO; or any entity that is the legal

   business conduit or the partnership, whether legally incorporated or not, that

   is formed by the natural persons described above and doing business as IL

   DIVO; the actual corporate name of this entity is unknown at this time so that

   IL DIVO MUSIC LLC LLC is used here for the purpose of naming an

   undetermined party. The address of such undetermined entity is PS

   Business Management LLC, 235 Park Avenue South, 9th Floor, NY, NY

   10003.

                                      -3-
     Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 4 of 23



8. Defendant INSURERS A, B, C, D, E and F, whose name and principal place

   of business at this time are unknown, are five for-profit organizations, with the

   capacity to sue and be sued, that issued a policy with insurance coverage for

   or URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH

   MILLER,     SEBASTIEN        GILLES        MARIE    IZAMBARD,        IL    DIVO

   ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC, and any legal

   business conduit of the internationally renowned musical group doing

   business as Il Divo, respectively.

9. Upon information and belief, Defendant JORGE E. PINOS is a citizen of

   Ecuador who resides in California, recognized as an agent and promoter, who

   personally negotiated terms of contract on behalf of Plaintiffs in favor of IL

   DIVO. Upon information and belief, his address and place of business is 2083

   Booth St., Simi Valley, CA 93065. JORGE E. PINOS conducted business

   with Il Divo through their New York office at PS Business Management LLC,

   235 Park Avenue South, 9th Floor, NY, NY 10003.

10. Upon information and belief, Defendant JEP ENTERTAINMENT GROUP,

   INC. is a California corporation, with the capacity to sue and be sued, which

   transacts business in the jurisdiction of Southern District of New York and is

   directly associated to Defendant JORGE E. PINOS or “JEP”. This corporate

   entity transacted business with the musical group Il Divo and Plaintiff in the

   Southern District of New York. Upon information and belief, its address is in

   California is 2083 Booth St., Simi Valley CA 93065. JEP conducted

   business with Il Divo through their New York office at PS Business

   Management LLC, 235 Park Avenue South, 9th Floor, NY, NY 10003.

                                        -4-
     Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 5 of 23



11. Defendant INSURERS G and H, whose name and principal place of business

   at this time are unknown, are two for-profit organizations, with the capacity to

   sue and be sued, that issued a policy with insurance coverage for the

   Defendants Jorge E. Pinos and JEP, respectively.

12. COMPANY X is a legal entity with the capacity to sue or be sued that is at

   this time unknown, and that did in fact materially participate in the acts

   detailed herein and thereby causing Plaintiff to suffer damages.

13. Defendant INSURERS I whose name and principal place of business at this

   time is unknown, are a for-profit organization, with the capacity to sue and be

   sued that issued a policy with insurance coverage for the defendant

   Company X.

14. COMPANY Y is a legal entity with the capacity to sue or be sued that is at

   this time unknown, and that did in fact materially participate in the acts

   detailed herein and thereby causing Plaintiff to suffer damages.

15. Defendant INSURERS J whose name and principal place of business at this

   time is unknown, are a for-profit organization, with the capacity to sue and be

   sued that issued a policy with insurance coverage for the defendant

   COMPANY Y.

16. URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH

   MILLER,     SEBASTIEN        GILLES      MARIE      IZAMBARD,       IL    DIVO

   ENTERTAINMENT TOURS INC., IL DIVO MUSIC LLC, JORGE E. PINOS,

   JEP ENTERTAINMENT GROUP, INC., and INSURERS A through I will

   henceforth be referred to collectively as “Defendants”.



                                      -5-
     Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 6 of 23



            II. NATURE OF ACTION, JURISDICTION AND VENUE


17. This is an action for Breach of Contract, Compensatory Damages,

   Punitive Damages, Interference with a Contractual Relationship, and

   Unjust Enrichment under New York Law.

18. This court has jurisdiction over this action pursuant to 28 U.S.C. § 1332

   insofar as there is complete diversity amongst the parties and the amount in

   controversy exceeds the jurisdictional amount of $75,000.00.

19. The parties conducted business and conducted commercial transactions in

   the Southern District of New York which as a result this is the adequate forum

   for the purpose of judicial disputes.

20. Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 and 1400 insofar

   as Il Divo and its members have their principal places of business in the

   United States in the Southern District of New York, and a substantial part of

   the transaction, acts and/or omissions giving rise to the claims in this matter

   occurred in this judicial district.

21. Defendants Jorge E. Pinos and JEP Entertainment Group, Inc. interfered

   with the contractual relationship and business dealings that were taking place

   between Plaintiff and URS TONI BÜHLER, CARLOS MARIN MENCHERO,

   DAVID LEIGH MILLER, SEBASTIEN GILLES MARIE IZAMBARD, IL DIVO

   ENTERTAINMENT TOURS INC., IL DIVO MUSIC LLC, and Il Divo, and

   were based out of this Southern District of New York.




                                         -6-
     Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 7 of 23



22. Venue is also proper in this district as IL Divo and its members use the

   jurisdiction of New York for the purpose of keeping an office, an accountant,

   a bank account, filing taxes and receiving payment for their artistic ventures.


                      III. FACTS COMMON TO ALL CLAIMS


23. Plaintiff Nuevos Aires Shows LLC is a duly organized corporation based out

   of the State of Florida that renders agency services of the utmost quality for

   high profile clients in the music industry.

24. Among some of those clients are the international recording artists Franco De

   Vita, Camilo Sesto, Ana Gabriel, UB40, Alan Parsons, José Feliciano and

   Cristian Castro.

25. On or about the month of October 2017, Mr. Urs Bühler of the group Il Divo

   initiated contact with Plaintiff to inquire about its management services.

26. At the time of its first contacts with Plaintiff, the group Il Divo had not yet

   signed a major label contract with the multinational company UMG

   Recordings Inc.

27. Such contacts led to the exchange of several electronic messages between

   Plaintiff’s principal executive, Ms. Marcela Wilte, and the group Il Divo.

   Generally, either Mr. Urs Bühler or Mr. Carlos Marin Menchero of Il Divo

   spoke and wrote on behalf of the group.

28. Most of the correspondence between Ms. Marcela Wilte and the group was

   channeled through Mr. Carlos Marin Menchero.




                                       -7-
     Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 8 of 23



29. When addressing Plaintiff via email, Mr. Urs Bühler and Mr. Carlos Marin

   Menchero always represented that they were authorized to speak on behalf

   of the musical group Il Divo and its members.

30. Ms. Wilte put Plaintiff’s resources at work and presented Mr. Urs Bühler and

   Mr. Carlos Marin Menchero with a proposal resulting from their conversations

   and Il Divo’s objectives.

31. On October 21, 2017 Mr. Urs Bühler sent an email to Ms. Wilte confirming in

   writing acceptance of Plaintiff’s proposed plan of action for the group, which

   had in turn been notified to the whole of Il Divo for their review. A faithful copy

   of this email is attached herein as Exhibit 2, as well as the proposal prepared

   by Plaintiff which is attached herein as Exhibit 3.

32. In particular, Mr. Bühler writes: “Dear Marcela, […] Thank you very much for

   your offer to install an initial Il Divo Office. We are all happy and would like to

   take you up on the offer.” See Exhibit 2.

33. Plaintiff started her agency of the group Il Divo strongly by almost immediately

   putting together a tour of Mexico that spanned from the months of February

   to December 2018.

34. As a result of this agreement that was perfected between the parties, Il Divo

   went on to perform at least 90 concerts through the world that were handled

   and/or booked by Plaintiff or her associates.

35. Moreover, the parties agreed that Ms. Wilte would serve as the exclusive and

   direct agent for the group in expectation of procuring a major record label

   deal, and that Plaintiff would put its contacts and clout to achieve such deal.



                                       -8-
     Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 9 of 23



36. Throughout their dealings, the parties agreed verbally they would work

   together for an extension of time intrinsically tied to the term of the record

   label contract to be signed, which the parties moreover agreed should be at

   least five (5) years.

37. Pursuant to the engagement agreed upon by the parties, Plaintiff successfully

   procured a lucrative major label contract for Il Divo with UMG Recordings Inc.

   executed on 2018 for the term no less than five (5) years.

38. Pursuant to its duties as a booking agent, Plaintiff contracted the services of

   Mr. Jorge E. Pinos and his company JEP Entertainment Group, Inc. for

   support with the administration of concert dates for the group.

39. Mr. Jorge E. Pinos and his company JEP Entertainment Group, Inc. had no

   contact with the musical group Il Divo prior to connecting with them through

   the agency of Plaintiff.

40. Mr. Jorge E. Pinos and his company JEP Entertainment Group, Inc. worked

   with Il Divo as a paid representative of Plaintiff.

41. Mr. Jorge E. Pino and his company JEP Entertainment Group, Inc. were hired

   by Plaintiff to perform services on behalf of the company, including but not

   limited to, making liaisons with interested record labels.

42. The duties performed by Plaintiff on behalf of Urs Bühler, Carlos Marín, David

   Miller, Sébastien Izambard, and Il Divo Entertainment Tours Inc., doing

   business as Il Divo include, but are not limited to, the following:

       a. Contacted promoters and negotiated closing terms for contracts.

          Worked at drafting, reviewing and approval of the language for said

          contracts.

                                       -9-
    Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 10 of 23



      b. Coordinated, orchestrated and produced the recording of a video clip

           in Buenos Aires, Argentina.

      c. Coordinated, orchestrated and produced the musical group’s rehearsal

           sessions, including procuring staff and musicians in Mexico.

      d. Generated and made available financial and budgeting statements

           pertaining to each tour executed.

      e. Payed for and handled the group’s staff including the troupe of dancers

           employed for the concerts.

      f. Followed up on payments for services for the group’s personnel on

           behalf of Il Divo.

      g. Developed and invested in developing merchandising for the group.

      h. Managed press releases, public relations and communications as well

           as social media presence for the group.

      i.   Produced and payed for a website for the group.

      j.   Procured and managed a contract for a broadcasted show in Japan.

      k. Provided sound advice regarding best practices in the music and

           touring industry.

43. On or about the month of July 2018, and after many of the services rendered

   and investments made by Plaintiff had come to fruition URS TONI BÜHLER,

   CARLOS MARIN MENCHERO, DAVID LEIGH MILLER, SEBASTIEN

   GILLES MARIE IZAMBARD, IL DIVO ENTERTAINMENT TOURS INC., IL

   DIVO MUSIC LLC, JORGE E. PINO, and JEP ENTERTAINMENT GROUP,

   INC. seized all communication with Plaintiff.



                                     -10-
     Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 11 of 23



44. Plaintiff began to sustain monetary damages as well as a loss to its reputation

   and goodwill as soon as Defendants disappeared without cause or notice.

45. After numerous efforts by Plaintiff to reach Defendants and continue its

   contractual engagements to no avail, formal notice of claim for breach of

   contract was served on December 6, 2018, attached herein as Exhibit 4.

46. To this date, Defendants have not adequately replied to this formal claim

   letter, and moreover continue to ghost and avoid Plaintiff.

47. Plaintiff’s ability to generate income has been significantly truncated by the

   fact that its major investment and artistic development project for the year

   2018, Defendants Il Divo seized to effectively communicate.

48. Plaintiff has not yet received:

       a. Ten thousand dollars ($10,000.00) owed and corresponding to

           royalties accrued for merchandising projects.

       b. Ten thousand dollars ($10,000.00) commissions for meet and greet

           type events.

       c. Due commissions based upon the UMG contract.

49. Plaintiff lost considerable opportunities with other high-profile contacts in the

   music industry for being thoroughly devoted to developing leads for Il Divo.


                  IV. DEFENDANT’S WRONGFUL ACTIVITIES


50. URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH

   MILLER,      SEBASTIEN         GILLES     MARIE      IZAMBARD,        IL    DIVO

   ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC, all collectively



                                      -11-
   Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 12 of 23



  doing business as Il Divo represented in bad faith that they would honor the

  verbal agreement subscribed with Plaintiff.

51. URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH

  MILLER,      SEBASTIEN        GILLES      MARIE      IZAMBARD,        IL    DIVO

  ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC, all collectively

  doing business as Il Divo took advantage of significant opportunities and

  exposure facilitated by Plaintiff but failed to compensate it as called for in the

  verbal agreement.

52. URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH

  MILLER,      SEBASTIEN        GILLES      MARIE      IZAMBARD,        IL    DIVO

  ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC, all collectively

  doing business as Il Divo, derived benefit from the investments made by

  Plaintiff in public relations related endeavors and activities.

53. URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH

  MILLER,      SEBASTIEN        GILLES      MARIE      IZAMBARD,        IL    DIVO

  ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC, all collectively

  doing business as Il Divo, derived benefit from the investments made by

  Plaintiff in their social Media presence and promotion.

54. URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH

  MILLER,      SEBASTIEN        GILLES      MARIE      IZAMBARD,        IL    DIVO

  ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC, all collectively

  doing business as Il Divo, derived benefit from the investments made by

  Plaintiff in the goodwill associated with the Il Divo trademark.



                                     -12-
   Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 13 of 23



55. URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH

  MILLER,      SEBASTIEN        GILLES       MARIE     IZAMBARD,        IL    DIVO

  ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC, all collectively

  doing business as Il Divo, derived benefit from the investments made by

  Plaintiff in the group’s website.

56. URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH

  MILLER,      SEBASTIEN        GILLES       MARIE     IZAMBARD,        IL    DIVO

  ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC, all collectively

  doing business as Il Divo, derived benefit from the investments made by

  Plaintiff in their booking methodology.

57. MR. JORGE E. PINOS and his company JEP ENTERTAINMENT GROUP,

  INC. took advantage of the agreements reached between Plaintiff and URS

  TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH MILLER,

  SEBASTIEN GILLES MARIE IZAMBARD, IL DIVO ENTERTAINMENT

  TOURS INC., and IL DIVO MUSIC LLC, all collectively doing business as Il

  Divo, and did so with the intent of deriving profit at the expense of Plaintiff.

58. MR. JORGE E. PINOS and his company JEP ENTERTAINMENT GROUP,

  INC. unlawfully interfered with the agreements reached between Plaintiff and

  URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH

  MILLER,      SEBASTIEN        GILLES       MARIE     IZAMBARD,        IL    DIVO

  ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC, all collectively

  doing business as Il Divo.

59. URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH

  MILLER,      SEBASTIEN        GILLES       MARIE     IZAMBARD,        IL    DIVO

                                      -13-
   Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 14 of 23



  ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC, all collectively

  doing business as Il Divo, MR. JORGE E. PINOS and his company JEP

  ENTERTAINMENT GROUP, INC. conspired to deprive Plaintiff of rightful

  compensation under the verbal contract subscribed with Il Divo and/or any of

  its business conduits.

60. URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH

  MILLER,      SEBASTIEN        GILLES      MARIE      IZAMBARD,   IL   DIVO

  ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC, all collectively

  doing business as Il Divo, and MR. JORGE E. PINO and his company JEP

  ENTERTAINMENT GROUP, INC. derived benefits at the expense of losses

  suffered by Plaintiffs.

61. URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH

  MILLER,      SEBASTIEN        GILLES      MARIE      IZAMBARD,   IL   DIVO

  ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC, all collectively

  doing business as Il Divo, and MR. JORGE E. PINO and his company JEP

  ENTERTAINMENT GROUP, INC. behaved through actions have the

  character of outrage frequently associated with crime.

62. The conduct of URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID

  LEIGH MILLER, SEBASTIEN GILLES MARIE IZAMBARD, IL DIVO

  ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC, all collectively

  doing business as Il Divo, and MR. JORGE E. PINO and his company JEP

  ENTERTAINMENT GROUP, INC. is of an egregious nature and was

  intentionally directed toward the plaintiff to cause it harm.



                                     -14-
    Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 15 of 23



63. Company X Company Y and any other corporate structure used by Il Divo

   materially participated in all the acts of breach of contract detailed herein.

64. Company X and Company Y materially participated in all the acts of

   Interference with a Contractual Relationship detailed herein.


                          V. 1st CAUSE OF ACTION
                         Breach of Verbal Contract
                        And Compensatory Damages

65. All preceding allegations and statements of fact are incorporated and re-

   alleged as if fully set forth herein.

66. Defendants URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID

   LEIGH MILLER, SEBASTIEN GILLES MARIE IZAMBARD, IL DIVO

   ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC failed to perform

   their obligations to pay Plaintiff for commissions owed, in breach of the verbal

   contract executed by the parties.

67. Defendants URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID

   LEIGH MILLER, SEBASTIEN GILLES MARIE IZAMBARD, IL DIVO

   ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC by their actions

   and omissions, substantially failed to perform the essential elements of their

   own proposed agreement, namely payment in full for services rendered.

68. Defendants URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID

   LEIGH MILLER, SEBASTIEN GILLES MARIE IZAMBARD, IL DIVO

   ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC’s breach of the

   contract between the parties substantially deprived Plaintiffs of significant

   pecuniary benefits that it reasonably expected under the same.

                                       -15-
     Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 16 of 23



69. Defendants URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID

   LEIGH MILLER, SEBASTIEN GILLES MARIE IZAMBARD, IL DIVO

   ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC’s breach of the

   agreement resulted in substantial benefits and pecuniary gain for the

   defendants at the expense of Plaintiffs.

70. Plaintiff has sustained loss to its business income and profit, directly as a

   result of Defendants breach of contract.

71. Losses sustained are in the amount of at least two million seven hundred

   and ninety-four thousand and eight hundred dollars ($2,794,800.00.)


                            VI. 2nd CAUSE OF ACTION

                      Collection of fees outstanding and
                            Demand for performance

72. All preceding allegations and statements of fact are incorporated and re-

   alleged as if fully set forth herein.

73. A valid contractual relationship exists between the Plaintiff and URS TONI

   BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH MILLER,

   SEBASTIEN GILLES MARIE IZAMBARD, IL DIVO ENTERTAINMENT

   TOURS INC., and IL DIVO MUSIC LLC;

74. Plaintiff have completely performed their obligations under the contract;

75. Defendant URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID

   LEIGH MILLER, SEBASTIEN GILLES MARIE IZAMBARD, IL DIVO

   ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC owe Plaintiff

   money and are able to perform their monetary obligations under the contract;




                                           -16-
     Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 17 of 23



76. Since Plaintiff has no adequate remedy at law other than demanding

   performance before this Honorable Court since it already performed agency

   services to great fruition while Defendants URS TONI BÜHLER, CARLOS

   MARIN MENCHERO, DAVID LEIGH MILLER, SEBASTIEN GILLES MARIE

   IZAMBARD, IL DIVO ENTERTAINMENT TOURS INC., and IL DIVO MUSIC

   LLC’s fail to make payments for due to such services.

77. Plaintiff has sustained loss to its business income and profit, directly as a

   result of Defendants failure to make payment for service rendered and

   commissions due.

78. Damages sustained are in the amount of at least twenty thousand dollars

   ($20,000).


                      VII.       3rd CAUSE OF ACTION

                             Punitive Damages, Interest
                             Attorney’s fees and costs



79. All preceding allegations and statements of fact are incorporated and re-

   alleged as if fully set forth herein.

80. Defendants URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID

   LEIGH MILLER, SEBASTIEN GILLES MARIE IZAMBARD, IL DIVO

   ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC’s actions and

   omissions constitute a breach of contract under New York law.

81. Plaintiff has sustained monetary damages due to loss of opportunity costs

   and cash flow, directly as a result of Defendants actions and omissions.




                                       -17-
    Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 18 of 23



82. Furthermore,   Defendant     URS     TONI    BÜHLER,      CARLOS       MARIN

   MENCHERO, DAVID LEIGH MILLER, SEBASTIEN GILLES MARIE

   IZAMBARD, IL DIVO ENTERTAINMENT TOURS INC., and IL DIVO MUSIC

   LLC’s actions have made Plaintiffs susceptible to liability with its own

   employees and contractors.

83. As a result of Defendants URS TONI BÜHLER, CARLOS MARIN

   MENCHERO, DAVID LEIGH MILLER, SEBASTIEN GILLES MARIE

   IZAMBARD, IL DIVO ENTERTAINMENT TOURS INC., and IL DIVO MUSIC

   LLC’s breach of their contract with Plaintiffs, the latter are entitled to legal

   interest due to outstanding payments for commissions for engagements

   effectively procured on their behalf, in addition to attorneys’ fees and costs

   required for the prosecution of this claim.

84. Such interest owed by Defendants URS TONI BÜHLER, CARLOS MARIN

   MENCHERO, DAVID LEIGH MILLER, SEBASTIEN GILLES MARIE

   IZAMBARD, IL DIVO ENTERTAINMENT TOURS INC., and IL DIVO MUSIC

   LLC’s to Plaintiff shall be determined at Trial.

85. Defendant's conduct is highly reprehensible as it involved deception and bad

   faith as well as the unlawful appropriation of corporate resources and contacts

   exclusively developed by Plaintiff.

86. Defendants URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID

   LEIGH MILLER, SEBASTIEN GILLES MARIE IZAMBARD, IL DIVO

   ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC’s conduct is

   actionable as an independent tort.



                                     -18-
     Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 19 of 23



87. The tortious conduct denounced in this cause of action is of an evidently

   egregious nature.

88. The egregious conduct is directed toward the Plaintiff.

89. Defendants’ conduct is part of a pattern of bad faith dealing within the music

   industry where responsible service providers and professional may come to

   be deprived of payment for the services by double dealing industry players.

90. Thus, Plaintiffs are entitled to punitive damages, which should treble the

   amount of compensatory damages for a total of eight million dollars three

   hundred     and     eighty-four    thousand   and    four   hundred     dollars

   ($8,384,400) to be paid by URS TONI BÜHLER, CARLOS MARIN

   MENCHERO, DAVID LEIGH MILLER, SEBASTIEN GILLES MARIE

   IZAMBARD, IL DIVO ENTERTAINMENT TOURS INC., and IL DIVO MUSIC

   LLC, all doing business as IL DIVO.

91. It is estimated that Plaintiffs will be forced to incur in legal fees and costs

   valued at no less than two hundred and fifty thousand ($250,000) but

   possibly more in order to vindicate their rights against all Defendants.


                        VIII.       4th CAUSE OF ACTION
                                Tort under New York Law
                   Interference with a Contractual Relationship
                                 and Punitive Damages

92. All preceding allegations and statements of fact are incorporated and re-

   alleged as if fully set forth herein.




                                       -19-
    Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 20 of 23



93. Defendants JORGE E. PINOS and JEP ENTERTAINMENT GROUP, INC.

  knew that the Group Il Divo, collectively and each of its members, had a valid

  verbal contract with Plaintiff.

94. Defendants JORGE E. PINOS and JEP ENTERTAINMENT GROUP, INC.

  caused URS TONI BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH

  MILLER,      SEBASTIEN            GILLES    MARIE     IZAMBARD,        IL   DIVO

  ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC’s to breach their

  verbal contract with Plaintiff.

95. Defendants JORGE E. PINOS and JEP ENTERTAINMENT GROUP, INC.

  interfered with Plaintiff and the group Il Divo’s contractual relationship

  intentionally and with clear intent to cut Plaintiff out of the equation.

96. Defendants JORGE E. PINOS and JEP ENTERTAINMENT GROUP, INC.’s

  actions have the character of outrage frequently associated with crime.

97. As it relates to JEP ENTERTAINMENT GROUP, INC., Mr. JORGE E. PINOS

  functioned as a superior officer employed in a managerial capacity who

  participated in, authorized, consented to, or ratified the misconduct alleged

  such that his participation in the wrongdoing renders the employer

  blameworthy, and arouses the institutional conscience for corrective action.

98. Defendants JORGE E. PINOS and JEP ENTERTAINMENT GROUP, INC.’s

  tortious acts resulted in special damages to Plaintiffs reputation and it is

  estimated these are worth at least two million dollars ($ 2,000,000).

99. Defendant JORGE E. PINOS and JEP ENTERTAINMENT GROUP, INC.’s

  acts are both tortious and without any excuse or justification by an act or

  series of acts which would otherwise be lawful.

                                       -20-
       Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 21 of 23



100.       Thus, Plaintiffs are entitled to punitive damages, which should treble

   the amount of compensatory damages for a total of six million dollars

   ($6,000,000) to be paid by JORGE E. PINOS and JEP ENTERTAINMENT

   GROUP, INC.

101.       Such interest owed by Defendants JORGE E. PINOS and JEP

   ENTERTAINMENT GROUP, INC.’s to Plaintiff shall be determined at Trial.

                            IX. 5th CAUSE OF ACTION

                                Unjust Enrichment

102.       All preceding allegations and statements of fact are incorporated and

   re-alleged as if fully set forth herein.

103.        In the alternative to the counts of Breach of Contract, Compensatory

   Damages, Punitive Damages, and Interference with a Contractual

   Relationship, and based upon the allegations set forth herein, it is alleged that

   all Defendants to this present action were materially enriched at the expense

   of Plaintiffs.

104.       All Defendants benefitted from Plaintiff’s investment, work and agency.

105.       All Defendants benefited at the Plaintiff’s expense.

106.        Thus, it is against equity and good conscience to permit Defendants

   to retain what Plaintiffs seek to recover.

107.       All Defendants unjustly derived profit at the expense of Plaintiffs.

108.       The Defendants stand to be liable for an amount of at least two million

   dollars ($2,000,000) due to the acts of unjust enrichment detailed herein.




                                       -21-
        Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 22 of 23



                                      X. JURY DEMAND

   Plaintiff demands trial by jury.

                               XI. PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully prays that judgment be entered against

Defendants as follows:

   a. That judgment be entered for Plaintiff against Defendants URS TONI
      BÜHLER, CARLOS MARIN MENCHERO, DAVID LEIGH MILLER,
      SEBASTIEN GILLES MARIE IZAMBARD, IL DIVO ENTERTAINMENT
      TOURS INC., and IL DIVO MUSIC LLC in the amount of no less than twenty
      thousand dollars ($20,000.00) for fees corresponding to services rendered
      yet unpaid.
   b. That Defendants URS TONI BÜHLER, CARLOS MARIN MENCHERO,
      DAVID LEIGH MILLER, SEBASTIEN GILLES MARIE IZAMBARD, IL DIVO
      ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC be ordered to
      pay Plaintiff an amount of at least but no less than two million three hundred
      and twenty-nine thousand dollars ($2,329,000.00) corresponding to
      compensatory damages for breach of contract.
   c. That Defendants URS TONI BÜHLER, CARLOS MARIN MENCHERO,
      DAVID LEIGH MILLER, SEBASTIEN GILLES MARIE IZAMBARD, IL DIVO
      ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC be ordered to
      pay Plaintiff an amount of at least but no less than six million nine hundred
      and     eighty-seven      hundred      thousand   dollars    ($6,987,000.00)
      corresponding to punitive damages sustained by Plaintiff due to Defendants
      breach of contract.
   d. That Defendants URS TONI BÜHLER, CARLOS MARIN MENCHERO,
      DAVID LEIGH MILLER, SEBASTIEN GILLES MARIE IZAMBARD, IL DIVO
      ENTERTAINMENT TOURS INC., and IL DIVO MUSIC LLC be ordered to
      pay Plaintiffs an amount corresponding to legal interest for an amount to be
      determined at Trial.

                                          -22-
      Case 1:19-cv-01822 Document 1 Filed 02/26/19 Page 23 of 23



e. That Defendants JORGE E. PINOS AND JEP ENTERTAINMENT GROUP
     INC. be ordered to pay Plaintiffs an amount of no less than two million
     dollars ($2,000,000.00) corresponding to compensation due to their tortious
     acts which resulted in damages sustained by Plaintiff.
f. That Defendants JORGE E. PINOS AND JEP ENTERTAINMENT GROUP
     INC. be ordered to pay Plaintiffs an amount of no less than six million dollars
     ($6,000,000.00) corresponding to punitive damages.
g. That Defendants JORGE E. PINOS AND JEP ENTERTAINMENT GROUP
     INC. be ordered to pay Plaintiffs an amount corresponding to legal interest for
     an amount to be determined at Trial.
h. In the alternative, that all Defendants in the case be ordered to pay Plaintiffs
     an amount of no less than two million dollars ($2,000,000.00) due to their
     unjust enrichment.
i.   For Attorney’s Fees and Costs, totaling an estimated amount of two hundred
     and fifty thousand ($250,000.00).
j.   For any further relief the Court deems proper.

RESPECTFULLY SUBMITTED.

In New York, New York, this February 26, 2019.

                                        S/EDWIN PRADO
                                        Attorney for Plaintiffs
                                        NY State Reg. No. EP8202

                                        Prado, Núñez & Asociados, P.S.C.
                                        403 Del Parque Street, Suite 8
                                        San Juan, Puerto Rico 00912
                                        Ph.: (787) 977-1411
                                        Fax: (787) 977-1410
                                        pradolaw10@gmail.com




                                       -23-
